Birdzell, J.
This is an action originating in a justice court of Williams county. The plaintiff sued for breach of contract of employment as a school teacher and claimed to be entitled to wages as a measure of damages. From a judgment in her favor for $192.40 the defendant appealed to the district court. In the district court the facts were stipulated and are as follows:
The plaintiff, a regularly licensed school teacher, was employed by the defendant school district under written contract dated May 14, 1918, to teach school for nine months beginning September 30, 1918, for $80 per month. On April 22, 1919, at a special meeting of the school board the board discussed the advisability of dismissing the plaintiff for voluntary neglect of school work by not reporting for duty on the preceding day which was Monday. It appears in the minutes that after some discussion of this and other neglects, the board determined that her interests were not for the good of her school work or for the good of the district and authorized a communication to her as follows:
*298“We, the members of the board of education of Wild Nose Special School District, No. 90, at a special meeting assembled, at the Security State Bank, hereby respectfully resolve and request that you hand your resignation to the above named board of education, for voluntary neglect of school work.”
The clerk was authorized to deliver this communication, together with a warrant for her salary to date. On the following day, no resignation having been received, the board held another special meeting at which it was resolved that the plaintiff be dismissed from her position for the good of the district. A communication to this effect was authorized in which it was stated that the dismissal should take effect immediately and that the notice was given by virtue of plaintiff’s refusal to hand in her resignation as requested. Plaintiff was also notified that if she desired to do so she might appear before the board at a, special meeting to be held the following evening at nine o’clock. A warrant for the salary to date accompanied the notice.
On the above facts the district court was called upon by both counsel to determine whether or not the plaintiff had been legally dismissed and removed under subdivision 8 of § 1251, Qomp. Laws 1913. The trial court held that her removal was legal and the question was duly certified to this court under chapter 2 of the Session Laws of 1919.
The statute (subdivision 8 of § 1251) provides that the board of education “shall have the power and it shall be its duty: ... 8. To contract with, employ and pay all teachers in such schools and to dismiss and remove for cause any teacher whenever the interests of the school may require it. . . .”
It is agreed that the removal action was taken without any notice to the teacher and with no opportunity given her to answer the charges which it is claimed amount to “cause” for removal. We are of the opinion that the statute authorizes removal only for cause as distinguished from removal at the pleasure of the school board, and that the cause must be a real cause affecting the interests of the school. It is elementary that where the power to dismiss an employee of a public corporation is conditioned upon the existence of cause therefor, the employee has a right to know the nature of the charge or charges which it is claimed constitute cause, and the further right to a reasonable opportunity to appear and defend against the charge or charges. *29935 Cyc. 1092, 1093. Otherwise, the condition upon which the power of removal depends is effectually read out of the statute.
The cause is remanded to the district court for further proceedings not inconsistent with this opinion.
Christianson and Bronson, JJ., concur.
Grace, J. I dissent.